EXHIBIT 10.1

Tennessee Commerce Bancorp, Inc.

2007 Equity Plan

THIS PLAN is made this 8th day of June, 2007, by Tennessee Commerce Bancorp,
Inc., a Tennessee corporation (the “Company”).

ARTICLE I

PURPOSE AND EFFECTIVE DATE

1.1           Purpose. The purpose of the Plan is to provide financial
incentives for selected Employees and Non-Employee Directors, thereby promoting
the long-term growth and financial success of the Company by (a) attracting and
retaining Employees and Non-Employee Directors of outstanding ability, (b)
strengthening the Company’s capability to develop, maintain, and direct a
competent management team, (c) providing an effective means for selected
Employees and Non-Employee Directors to acquire and maintain ownership of
Company Stock, (d) motivating Employees to achieve long-range Performance Goals
and objectives, and (e) providing incentive compensation opportunities
competitive with peer financial institution holding companies.

1.2           Effective Date and Expiration of Plan. The Plan will be effective
upon its adoption by the Board and approval by affirmative vote of the
Shareholders required under applicable rules and procedures, including those
prescribed under Sections 162(m) and 422 of the Code and applicable NASDAQ
rules.  Unless earlier terminated by the Board pursuant to Section 12.2, the
Plan shall terminate on the tenth anniversary of its Effective Date.  No Award
shall be made pursuant to the Plan after its termination date, but Awards made
prior to the termination date may extend beyond that date.  Notwithstanding the
foregoing, no Incentive Stock Options may be granted more than ten years after
the earlier of (a) the adoption of this Plan by the Board or (b) the Effective
Date.

ARTICLE II

DEFINITIONS

The following words and phrases, as used in the Plan, shall have the meanings
set forth in this section.  When applying these definitions and any other word,
term or phrase used in this Plan, the form of any word, term or phrase will
include any and all of its other forms.

2.1           Award means, individually or collectively, any Option, SAR,
Restricted Stock, Restricted Performance Stock, unrestricted Company Stock or
Performance Unit Award.


--------------------------------------------------------------------------------


2.2           Award Agreement means the written agreement between the Company
and each Participant that describes the terms and conditions of each Award.  If
there is a conflict between the terms of the Plan and the Award Agreement, the
terms of the Plan will govern.

2.3           Board means the Board of Directors of the Company.

2.4           Cause with respect to any Participant, means: (a) Gross negligence
or gross neglect of duties; or (b) Commission of a felony or of a gross
misdemeanor involving moral turpitude in connection with the Participant’s
employment or service, as the case may be, with the Company or any of its
Subsidiaries; or (c) Fraud, disloyalty, dishonesty or willful violation of any
law or significant Company policy committed in connection with the Participant’s
employment or provision of services, as the case may be; or (d) Issuance of an
order for removal of the Participant by any agency which regulates the
activities of the Company or any of its Subsidiaries.  Any determination of
“Cause” under this Plan shall be made by the Committee in its sole discretion.

2.5           Company means Tennessee Commerce Bancorp, Inc. a Tennessee
corporation.

2.6           Company Director means a non-employee member of the Board.

2.7           Company Stock means the Company’s common shares, with a $.50 par
value per share.

2.8           Code means the Internal Revenue Code of 1986, as amended or
superseded after the Effective Date, and any applicable rulings or regulations
issued thereunder.

2.9           Committee means the Executive Officers of the Company, Arthur F.
Helf, Michael R. Sapp, H. Lamar Cox and George W. Fort.

2.10         Disability means: (a) with respect to an Incentive Stock Option,
“disabled” within the meaning of Section 22(e)(3) of the Code; (b) with respect
to any Award subject to Section 409A of the Code, “disabled” as defined under
Section 409A of the Code; and (c) with respect to any Award not described in
subsections (a) and (b) of this Section 2.10, a long-term disability as defined
by the Company’s or Subsidiary’s group disability insurance plan, or any
successor plan that is applicable to such Participant at the time of his or her
Termination.

2.11         Effective Date means the date on which the Plan is approved by the
Shareholders of the Company, as provided in Section 1.2.

2.12         Employee means any person who, on any applicable date, is a common
law employee of the Company or any Subsidiary.  A worker who is classified as
other than a common law employee but who is subsequently reclassified as a
common law employee of the Company or any Subsidiary for any reason and on any
basis will be treated as a common law employee only from the date that
reclassification occurs and will not retroactively be reclassified as an
Employee for any purpose of this Plan.


--------------------------------------------------------------------------------


2.13         Exchange Act means the Securities Exchange Act of 1934, as amended.

2.14         Exercise Price means the amount, if any, that a Participant must
pay to exercise an Award (other than an Option).

2.15         Fair Market Value means, as of any specified date, an amount equal
to the reported closing price on the specified date of a share of Company Stock
on NASDAQ or any other established stock exchange or quotation system on which
the Company Stock is then listed or traded or, if no shares of Company Stock
have been traded on such date, the closing price of a share of Company Stock on
NASDAQ or such other established stock exchange or quotation system as reported
on the first day prior thereto on which shares of Company Stock were so traded.
If the preceding sentence does not apply, Fair Market Value shall be determined
in good faith by the Committee using other reasonable means.

2.16         Fiscal Year means the fiscal year of the Company, which is the 52-
or 53-week period ending on December 31.

2.17         Incentive Stock Option means an option within the meaning of
Section 422 of the Code.

2.18         Non-Employee Director means either a Company Director or a
Subsidiary Director.

2.19         Nonqualified Stock Option means an option granted under the Plan
other than an Incentive Stock Option.

2.20         Option means either a Nonqualified Stock Option or an Incentive
Stock Option to purchase Company Stock.

2.21         Option Price means the price at which Company Stock may be
purchased under an Option.

2.22         Participant means an Employee or a Non-Employee Director to whom an
Award has been made under the Plan.

2.23         Performance Goals means goals established by the Committee pursuant
to Section 4.5.

2.24         Performance Period means a period of time over which performance is
measured.

2.25         Performance Unit means the unit of measure determined under Article
IX by which is expressed the value of a Performance Unit Award.

2.26         Performance Unit Award means an Award granted under Article IX.

2.27         Personal Representative means the person or persons who, upon the
death, Disability, or incompetency of a Participant, shall have acquired, by
will or by the laws of descent and distribution or by other legal proceedings,
the right to exercise an Option or SAR or the right to any Restricted Stock
Award or Performance Unit Award theretofore granted or made to such Participant.


--------------------------------------------------------------------------------


2.28         Plan means the Tennessee Commerce Bancorp 2007 Equity Plan.

2.29         Predecessor Plans means the Tennessee Commerce Bancorp, Inc. Stock
Option Plan, and various stock option agreements between Tennessee Commerce Bank
and certain individuals.

2.30         Restricted Performance Stock means Company Stock subject to
Performance Goals.

2.31         Restricted Stock means Company Stock subject to the terms and
conditions provided in Article VI and including Restricted Performance Stock.

2.32         Restricted Stock Award means an Award granted under Article VI.

2.33         Restriction Period means a period of time determined under Section
6.2 during which Restricted Stock is subject to the terms and conditions
provided in Section 6.3.

2.34         Retirement means any normal or early retirement by a Participant
pursuant to the terms of any pension plan or policy of the Company or any
Subsidiary that is applicable to such Participant at the time of the
Participant’s Termination.

2.35         SAR means a stock appreciation right granted under Section 5.7.

2.36         Shareholders mean the shareholders of the Company.

2.37         Subsidiary means a corporation or other entity the majority of the
voting stock of which is owned directly or indirectly by the Company.

2.38         Subsidiary Director means a non-employee member of the board of
directors of a Subsidiary who is not also a Company Director.

2.39         Termination means a “separation from service” as defined under
Section 409A of the Code.

ARTICLE III

ADMINISTRATION

3.1           Committee to Administer. The Plan shall be administered by the
Committee at the request of the Board; provided, however, that the Board has the
authority upon the recommendation of the Committee to grant Awards to Company
Directors.


--------------------------------------------------------------------------------


3.2                                 Powers of Committee.

(a)   The Committee and the Board shall have full power and authority to
interpret and administer the Plan and to establish and amend rules and
regulations for its administration. Any action or decision by the Board or the
Committee shall be final, binding and conclusive with respect to the
interpretation of the Plan and any Award made under it.

(b)   Subject to the provisions of the Plan, the Committee or the Board, as the
case may be, shall have authority, in its discretion, to determine those
Employees and Non-Employee Directors who shall receive an Award; the time or
times when such Award shall be made; the vesting schedule, if any, for the
Award; and the type of Award to be granted, the number of shares of Company
Stock to be subject to each Option and Restricted Stock Award, the value of each
Performance Unit and all other terms and conditions of any Award.

(c)   The Committee or the Board, as the case may be, shall determine and set
forth in an Award Agreement the terms of each Award, including such terms,
restrictions, and provisions as shall be necessary to cause certain Options to
qualify as Incentive Stock Options. The Committee or the Board, as the case may
be, may correct any defect or supply any omission or reconcile any inconsistency
in the Plan or in any Award Agreement, in such manner and to the extent the
Committee or the Board, as appropriate, shall determine in order to carry out
the purposes of the Plan. The Committee or the Board, as the case may be, may,
in its discretion, accelerate (i) the date on which any Option or SAR may be
exercised, (ii) the date of termination of the restrictions applicable to a
Restricted Stock Award, or (iii) the end of a Performance Period under a
Performance Unit Award, if the Committee or the Board, as appropriate,
determines that to do so will be in the best interests of the Company and the
Participants in the Plan.

ARTICLE IV

AWARDS

4.1           Awards.  Awards under the Plan shall consist of Incentive Stock
Options, Nonqualified Stock Options, SARs, Restricted Stock, Restricted
Performance Stock, unrestricted Company Stock and Performance Units. All Awards
shall be subject to the terms and conditions of the Plan and to such other terms
and conditions consistent with the Plan as the Committee or the Board, as the
case may be, deems appropriate. Awards under a particular section of the Plan
need not be uniform and Awards under two or more sections may be combined in one
Award Agreement. Any combination of Awards may be granted at one time and on
more than one occasion to the same Employee or Non-Employee Director. Awards of
Performance Units and Restricted Performance Stock shall be earned solely upon
attainment of Performance Goals and the Committee shall have no discretion to
increase such Awards.

4.2           Eligibility for Awards.  An Award may be made to any Employee
selected by the Committee. In making this selection and in determining the form
and amount of the Award, the Committee may give consideration to the functions
and responsibilities of the respective Employee, his or her present and
potential contributions to the success of the Company or any of its
Subsidiaries, the value of his or her services to the Company or any of its
Subsidiaries, and such other factors deemed relevant by the Committee.
Non-Employee Directors are eligible to receive Awards pursuant to Article VII.


--------------------------------------------------------------------------------


4.3                                 Shares Available Under the Plan.

(a)           The Company Stock to be offered under the Plan pursuant to
Options, SARs, Performance Unit Awards, Restricted Performance Stock and
Restricted Stock and unrestricted Company Stock Awards must be (i) Company Stock
previously issued and outstanding and reacquired by the Company or (ii)
authorized but unissued Company Stock not reserved for any other purpose.
Subject to adjustment under Section 12.2, the number of shares of Company Stock
that may be issued pursuant to Awards under the Plan (the “Section 4.3 Limit”)
shall not exceed, in the aggregate, 1,000,000 shares.

(b)           Any shares of Company Stock subject to Restricted Stock or
unrestricted Company Stock Awards shall not exceed 50% of the total shares
available under the Plan and the maximum number of shares of Company Stock that
may be issued subject to Incentive Stock Options is 1,000,000 subject to
adjustment under Section 12.1.  The Section 4.3 Limit shall not have counted
against it:  (i) the number of shares of Company Stock subject to an Option or
any other Award which is equal to the number of shares of Company Stock tendered
by a Participant to the Company in payment of the Option Price of such Option or
the Exercise Price of such other Award, as applicable; (ii) shares of Company
Stock subject to an Award which for any reason terminates by expiration,
forfeiture, cancellation or otherwise without having been exercised or paid;
(iii) shares of Company Stock withheld from any Award to satisfy a Participant’s
tax withholding obligations or, if applicable, to pay the Option Price of an
Option or the Exercise Price of any other Award; (iv) if an SAR is settled in
whole or in part by the issuance of shares of Company Stock, the number of
shares of Company Stock which represents the difference between (A) the number
of shares of Company Stock which remain subject to such SAR on the date of such
settlement and (B) the number of shares of Company Stock actually issued upon
settlement of such SAR; or (v) the number of shares of Company Stock subject to
an Option which is equal to the number of shares of Common Stock acquired by the
Company on the open market using the cash proceeds received by the Company from
the exercise of such Option; provided, however, that such number of shares of
Company Stock shall in no event be greater than the number which is determined
by dividing (A) the amount of cash proceeds received by the Company from the
Participant upon the exercise of such Option by (B) the Fair Market Value of a
share of the Company Stock on the date of exercise of such Option.

(c)           No awards shall be granted under any Predecessor Plan on and after
the date on which the Plan is approved by the Shareholders.

4.4           Limitation on Awards. The maximum number of shares of Company
Stock subject to, Restricted Stock and Performance Units awarded to any Employee
with respect to a Performance Period or Restriction Period may not exceed
1,000,000 shares of Company Stock for each Fiscal Year included in such
Performance Period or Restriction Period.  The maximum number of shares of
Common Stock for which Options or SARs may be granted to any Participant in any
one Fiscal Year shall not exceed 1,000,000 subject to adjustment under Section
12.1.


--------------------------------------------------------------------------------


4.5           General Performance Goals.

(a)           Performance Goals relating to the payment or vesting of an Award
that is intended to qualify as “performance-based compensation” under Section
162(m) of the Code will be comprised of one or more of the following performance
criteria as the Committee may deem appropriate:

(i)

 

Earnings per share (actual or targeted growth);

(ii)

 

Net income after capital costs;

(iii)

 

Net income (before or after taxes);

(iv)

 

Return measures (including, but not limited to, return on average assets,
risk-adjusted return on capital, or return on average equity);

(v)

 

Efficiency ratio;

(vi)

 

Full-time equivalency control;

(vii)

 

Stock price (including, but not limited to, growth measures and total
shareholder return);

(viii)

 

Noninterest income compared to net interest income ratio;

(ix)

 

Expense targets;

(x)

 

Operating efficiency;

(xi)

 

EVA®;

(xii)

 

Credit quality measures;

(xiii)

 

Customer satisfaction measures;

(xiv)

 

Loan growth;

(xv)

 

Deposit growth;

(xvi)

 

Net interest margin;

(xvii)

 

Fee income;

(xviii)

 

Operating expense and

(xix)

 

Asset growth.

 

(b)           For any Awards not intended to qualify as “performance-based
compensation” under Section 162(m) of the Code, the Committee may establish
Performance Goals based on the performance criteria listed in Section 4.5(a) or
other performance criteria as it deems appropriate.

(c)           Any of the performance criteria listed in Section 4.5(a) may be
applied solely with reference to the Company and/or any Subsidiary or relatively
between the Company and/or any Subsidiary and one or more unrelated entities. 
In addition, different performance criteria may be applied to individual
Participants or to groups of Participants and, as specified by the Committee,
may be based on results achieved (i) separately by the Company or any
Subsidiary, (ii) any combination of the Company and the Subsidiaries or (iii)
any combination of business units or divisions of the Company and the
Subsidiaries.


--------------------------------------------------------------------------------


(d)           With respect to each Performance Period, the Committee will
establish the Performance Goals in writing no later than the earlier of (i) 90
days after the beginning of the Performance Period or (ii) expiration of 25
percent of the Performance Period.

(e)           Except as otherwise provided in the Plan or the Award Agreement,
as of the end of each Performance Period, the Committee will certify in writing
the extent to which a Participant has or has not met the Participant’s
Performance Goal.  To the extent permitted under Section 162(m) of the Code, if
applicable, the Committee may disregard or offset the effect of any special
charges or gains or cumulative effect of a change in accounting in determining
the attainment of Performance Goals.

(f)            To the extent permitted under Section 162(m) of the Code, if
applicable, the Committee shall make (i) appropriate adjustments to performance
criteria to reflect the effect on any performance criteria of any stock dividend
or stock split affecting Company Stock, recapitalization, merger, consolidation,
combination, spin-off, distribution of assets to Shareholders, exchange of
shares or similar corporate change and (ii) similar adjustments to any portion
of performance criteria that is not based on Company Stock but which is affected
by an event having an effect similar to those just described.

ARTICLE V

OPTIONS AND STOCK APPRECIATION RIGHTS

5.1           Award of Options.  The Committee may, from time to time, and on
such terms and conditions as the Committee may prescribe, award (a) Incentive
Stock Options, subject to Section 5.5, to any eligible Employee of the Company
or any parent or subsidiary corporation (as permitted under Sections 422 and 424
of the Code) and (b) Nonqualified Stock Options to any Employee.

5.2           Period of Option.

(a)           An Option granted under the Plan shall be exercisable only in
accordance with the vesting schedule approved by the Committee. The Committee
may in its discretion prescribe additional conditions, restrictions or terms on
the vesting of an Option, including the full or partial attainment of
Performance Goals pursuant to Section 4.5. After the Option vests, the Option
may be exercised at any time during the term of the Option, in whole or in
installments, as specified in the related Award Agreement.  Subject to Article X
and except as provided in Section 5.5, the duration of each Option shall not be
more than ten years from the date of grant.

(b)           Except as provided in Article X, a Participant may not exercise an
Option unless such Participant is then, and continually (except for sick leave,
military service, or other approved leave of absence) after the grant of the
Option has been, an Employee or Non-Employee Director.

5.3           Award Agreement. Each Option shall be evidenced by an Award
Agreement. The Award Agreement shall specify whether the Option is intended to
be an Incentive Stock Option or a Nonqualified Stock Option.


--------------------------------------------------------------------------------


5.4           Option Price, Exercise and Payment.

(a)           Except as provided in Section 5.5, the Option Price of Company
Stock under each Option shall be determined by the Committee but shall be a
price not less than 100 percent of the Fair Market Value of Company Stock at the
date such Option is granted.

(b)           Subject to Section 12.2, the Committee may not (i) amend an Option
to reduce its Option Price, (ii) cancel an Option and regrant an Option with a
lower Option Price than the original Option Price of the cancelled Option, or
(iii) take any other action (whether in the form of an amendment, cancellation
or replacement grant) that has the effect of “repricing” an Option, as defined
under applicable NASDAQ rules or the rules of the established stock exchange or
quotation system on which the Company Stock is then listed or traded.

(c)           Vested Options may be exercised from time to time by giving
written notice to the Chief Financial Officer of the Company or his or her
designee, specifying the number of shares to be purchased. The notice of
exercise shall be accompanied by payment in full of the Option Price in cash or
the Option Price may be paid in whole or in part through the transfer to the
Company of shares of Company Stock in accordance with procedures established by
the Committee from time to time. In addition, in accordance with the rules and
procedures established by the Committee for this purpose, an Option may also be
exercised through a cashless exercise procedure involving a broker or dealer,
that affords Participants the opportunity to sell immediately some or all of the
shares underlying the exercised portion of the Option in order to generate
sufficient cash to pay the Option Price and/or to satisfy withholding tax
obligations related to the Option.

(d)           In the event such Option Price is paid, in whole or in part, with
shares of Company Stock, the portion of the Option Price so paid shall be equal
to the value, as of the date of exercise of the Option, of such shares. The
value of such shares shall be equal to the number of such shares multiplied by
the Fair Market Value of such shares on the trading day coincident with the date
of exercise of such Option (or the immediately preceding trading day if the date
of exercise is not a trading day). The Company shall not issue or transfer
Company Stock upon exercise of an Option until the Option Price is fully paid.

5.5           Limitations on Incentive Stock Options.  Each provision of the
Plan and each Award Agreement relating to an Incentive Stock Option shall be
construed so that each Incentive Stock Option shall be an incentive stock option
as defined in Section 422 of the Code, and any provisions of the Award Agreement
thereof that cannot be so construed shall be disregarded.  No Incentive Stock
Option may be granted to any Employee who, at the time of such grant, owns stock
possessing more than 10 percent of the total combined voting power of all
classes of stock of the Company or of its parent or subsidiary corporation (as
determined under Sections 422 and 424 of the Code), unless (a) the Option Price
for such Incentive Stock Option is at least 110 percent of the Fair Market Value
of a share of Company Stock on the date the Incentive Stock Option is granted
and (b) such Incentive Stock Option may not be exercised more than five years
after it is granted.  Notwithstanding anything in the Plan to the contrary, to
the extent required by the Code, the exercise of Incentive Stock Options granted
under the Plan shall be subject to the $100,000 calendar year limit as set forth
in Section 422 of the Code; provided that, to the extent any grant exceeds such
$100,000 calendar year limit, the portion of such granted Option shall be deemed
a Nonqualified Stock Option in accordance with Section 422 of the Code.


--------------------------------------------------------------------------------


5.6           Rights and Privileges. A Participant shall have no rights as a
Shareholder with respect to any shares of Company Stock covered by an Option
until the issuance of such shares to the Participant.

5.7           Award of SARs.

(a)           The Committee may, from time to time, and on such terms and
conditions as the Committee may prescribe, award SARs to any Employee.

(b)           A SAR shall represent the right to receive payment of an amount
equal to (i) the amount by which the Fair Market Value of one share of Company
Stock on the trading day immediately preceding the date of exercise of the SAR
exceeds the Exercise Price multiplied by (ii) the number of shares covered by
the SAR.  Payment of the amount to which a Participant is entitled upon the
exercise of a SAR shall be made in cash, Company Stock, or partly in cash and
partly in Company Stock at the discretion of the Committee.  The shares shall be
valued at their Fair Market Value on the date of exercise.

(c)           SARs awarded under the Plan shall be evidenced by an Award
Agreement between the Company and the Participant.

(d)           The Committee may prescribe conditions and limitations on the
exercise of any SAR. SARs may be exercised only when the Fair Market Value of a
share of Company Stock exceeds the Exercise Price.

(e)           A SAR shall be exercisable only by written notice to the Chief
Financial Officer of the Company, or his or her designee.

(f)            To the extent not previously exercised, all SARs shall
automatically be exercised on the last trading day prior to their expiration, so
long as the Fair Market Value of a share of Company Stock exceeds the Exercise
Price, unless prior to such day the holder instructs the Chief Financial Officer
otherwise in writing.

(g)           Subject to Article X, each SAR shall expire on a date determined
by the Committee at the time of grant.


ARTICLE VI

RESTRICTED STOCK

6.1           Award of Restricted Stock. The Committee may make a Restricted
Stock Award to any Employee, subject to this Article VI and to such other terms
and conditions as the Committee may prescribe.


--------------------------------------------------------------------------------


6.2           Restriction Period. At the time of making a Restricted Stock
Award, the Committee shall establish the Restriction Period applicable to such
Award. The Committee may establish different Restriction Periods from time to
time and each Restricted Stock Award may have a different Restriction Period, in
the discretion of the Committee. Restriction Periods, when established for a
Restricted Stock Award, shall not be changed except as permitted by Section 6.3.

6.3           Other Terms and Conditions. Company Stock, when awarded pursuant
to a Restricted Stock Award, will be represented in a book entry account in the
name of the Participant who receives the Restricted Stock Award. The Participant
shall be entitled to receive dividends during the Restriction Period and shall
have the right to vote such Restricted Stock and shall have all other
Shareholder rights, with the exception that (i) unless otherwise provided by the
Committee, if any dividends are paid in shares of Company Stock, those shares
will be subject to the same restrictions as the shares of Restricted Stock with
respect to which they were issued, (ii) the Participant will not be entitled to
delivery of any stock certificate evidencing the Company Stock underlying the
Restricted Stock Award during the Restriction Period, (iii) the Company will
retain custody of the Restricted Stock during the Restriction Period, and (iv) a
breach of a restriction or a breach of the terms and conditions established by
the Committee pursuant to the Restricted Stock Award will cause a forfeiture of
the Restricted Stock Award. The Committee may, in addition, prescribe additional
restrictions, terms, or conditions upon or to the Restricted Stock Award
including the attainment of Performance Goals in accordance with Section 4.5.

6.4           Restricted Stock Award Agreement. Each Restricted Stock Award
shall be evidenced by an Award Agreement.

6.5           Payment for Restricted Stock. Restricted Stock Awards may be made
by the Committee under which the Participant shall not be required to make any
payment for the Company Stock or, in the alternative, under which the
Participant, as a condition to the Restricted Stock Award, shall pay all (or any
lesser amount than all) of the Fair Market Value of the Company Stock,
determined as of the date the Restricted Stock Award is made. If the latter,
such purchase price shall be paid in cash as provided in the Award Agreement.

ARTICLE VII

AWARDS FOR NON-EMPLOYEE DIRECTORS

7.1           Awards to Non-Employee Directors. Upon the recommendation of the
Committee, the Board shall determine all Awards to Company Directors and the
Committee shall determine all Awards to Subsidiary Directors. The Board or the
Committee, as the case may be, retains the discretionary authority to make
Awards to Non-Employee Directors and any type of Award (other than Incentive
Stock Options) may be granted to Non-Employee Directors under this Plan. All
such Awards shall be subject to the terms and conditions of the Plan and to such
other terms and conditions consistent with the Plan as the Board or the
Committee, as the case may be, deems appropriate.


--------------------------------------------------------------------------------


7.2           No Right to Continuance as a Director. None of the actions of the
Company in establishing the Plan, the actions taken by the Company, the Board,
or the Committee under the Plan, or the granting of any Award under the Plan
shall be deemed (i) to create any obligation on the part of the Board or the
board of directors of the applicable Subsidiary to nominate any Non-Employee
Director for reelection or (ii) to be evidence of any agreement or
understanding, express or implied, that the Non-Employee Director has a right to
continue as a Non-Employee Director for any period of time or at any particular
rate of compensation.

ARTICLE VIII

UNRESTRICTED COMPANY STOCK AWARDS FOR EMPLOYEES

8.1           The Committee may make awards of unrestricted Company Stock to
Employees on such terms and conditions as the Committee may prescribe.

ARTICLE IX

AWARD OF PERFORMANCE UNITS

9.1           Award of Performance Units. The Committee may award Performance
Units to any Employee. Each Performance Unit shall represent the right of a
Participant to receive an amount equal to the value of the Performance Unit,
determined in the manner established by the Committee at the time of Award.

9.2           Performance Period. At the time of each Performance Unit Award,
the Committee shall establish, with respect to each such Award, a Performance
Period during which performance shall be measured. There may be more than one
Performance Unit Award in existence at any one time, and Performance Periods may
differ.

9.3           Performance Measures. Performance Units shall be awarded to a
Participant and earned contingent upon the attainment of Performance Goals in
accordance with Section 4.5.

9.4           Performance Unit Value. Each Performance Unit shall have a maximum
dollar value established by the Committee at the time of the Award. Performance
Units earned will be determined by the Committee in respect of a Performance
Period in relation to the degree of attainment of Performance Goals. The measure
of a Performance Unit may, in the discretion of the Committee, be equal to the
Fair Market Value of one share of Company Stock.

9.5           Award Criteria. In determining the number of Performance Units to
be granted to any Participant, the Committee shall take into account the
Participant’s responsibility level, performance, potential, cash compensation
level, other incentive awards, and such other considerations as it deems
appropriate.


--------------------------------------------------------------------------------


9.6           Payment.

(a)           Following the end of the applicable Performance Period, a
Participant holding Performance Units will be entitled to receive payment of an
amount, not exceeding the maximum value of the Performance Units, based on the
achievement of the Performance Goals for such Performance Period, as determined
by the Committee.

(b)           Awards may be paid in cash or stock, or any combination thereof,
as determined by the Committee. Payment shall be made in a lump sum or in
installments and shall be subject to such other terms and conditions as shall be
determined by the Committee.

9.7           Performance Unit Award Agreements.  Each Performance Unit Award
shall be evidenced by an Award Agreement.

ARTICLE X

GENERAL TERMINATION PROVISIONS

10.1         Termination. Subject to Article XI and unless otherwise specified
in the applicable Award Agreement, the following provisions will govern the
treatment of a Participant’s outstanding Awards following a Participant’s
Termination.

(a)           If the Participant’s Termination is due to death, Disability or
Retirement, all of the Participant’s outstanding Options, SARs or Restricted
Stock Awards shall become fully vested and, if applicable, exercisable.  Upon
the Participant’s Termination for any other reason, any Awards that are not
vested and/or exercisable on the date of such Termination will immediately
terminate and be of no further force and effect.

(b)           If the Participant Terminates for any reason other than (i) death,
(ii) Disability, (iii) Retirement or (iv) discharge for Cause, such
Participant’s outstanding SARs or Options may be exercised at any time within
three months after such Termination, to the extent of the number of shares
covered by such Options or SARs which are exercisable at the date of such
Termination; except that an Option or SAR shall not be exercisable on any date
beyond the expiration date of such Option or SAR.

(c)           Upon a Termination for Cause, any Options or SARs held by the
Participant (whether or not then exercisable) shall expire and any rights
thereunder shall terminate immediately.  Any non-vested Restricted Stock Awards
of such Participant shall immediately be forfeited and any rights thereunder
shall terminate.

(d)           Upon a Termination due to the Participant’s death, any SARs or
Options that are then exercisable may be exercised by the Participant’s Personal
Representative at any time before the earlier of (i) one year after the
Participant’s death or (ii) the expiration date of the Award.

(e)           Upon a Termination due to the Participant’s Disability or
Retirement, any SARs or Options that are then exercisable may be exercised by
the Participant at any time before the earlier of (i) one year after the date of
such Termination or (ii) the expiration date of the Award; provided, however,
that an Option which is intended to qualify as an Incentive Stock Option will
only be treated as such to the extent it complies with the requirements of
Section 422 of the Code.


--------------------------------------------------------------------------------


(f)            If a Participant who Terminates due to Retirement dies prior to
exercising all of his or her outstanding Options or SARs, then such Options or
SARs may be exercised by the Participant’s Personal Representative at any time
before the earlier of (i) one year after the Participant’s death or (ii) the
expiration date of the Award; provided, however, that, an Option which is
intended to qualify as an Incentive Stock Option will only be treated as such to
the extent it complies with the requirements of Section 422 of the Code.

(g)           Subject to Article XI, a Performance Unit Award shall terminate
for all purposes if the Participant Terminates at any time during the applicable
Performance Period, except as may otherwise be determined by the Committee.  In
the event that a Participant holding a Performance Unit Terminates following the
end of the applicable Performance Period but prior to full payment according to
the terms of the Performance Unit Award, the Performance Unit Award shall
terminate except when the termination event is due to death, Disability or
Retirement.

ARTICLE XI

CHANGE IN CONTROL OF THE COMPANY

11.1         Contrary Provisions.  Notwithstanding anything contained in the
Plan to the contrary, the provisions of this Article XI shall govern and
supersede any inconsistent terms or provisions of the Plan.

11.2         Definitions

a)             Change in Control.  For purposes of this Plan, Change in Control
shall mean a change in the ownership or effective control of the Company or in
the ownership of a substantial portion of the assets of the Company (within the
meaning of Section 409A of the Code).  A “Change in Control” shall be deemed to
have occurred if:

(i)            any one person or entity, or more than one person or entity
acting as a group, acquires ownership of stock of the Company constituting more
than 50% of the total voting power of the Company;

(ii)           a merger or consolidation where the holders of the voting stock
of the Company immediately prior to the effective date of such merger or
consolidation own less than 50% of the voting stock of the entity surviving such
merger or consolidation; or

(iii)          any one person or entity or more than one person or entity acting
as a group, acquires assets from the Company that have a total fair market value
greater than 50% of the total fair market value of all of the Company’s assets
immediately before the acquisition or acquisitions; provided, however, that
transfers of assets which otherwise would satisfy the requirements of this
subsection (iii) will not be treated as an acquisition of such assets if the
assets are transferred to:

(A) any entity, 50% or more of the total value or voting power of which is
owned, directly or indirectly by the Company;


--------------------------------------------------------------------------------


(B)  any person or entity, or more than one person or entity acting as a group,
that owns, directly or indirectly, 50% or more of the total value or voting
power of all of the outstanding stock of the Company; or

(C)  any entity, as least 50% of the total value or voting power of which is
owned, directly or indirectly, by a person who owns, directly or indirectly, 50%
or more of the total value or voting power of all the outstanding capital stock
of the Company.

Notwithstanding the foregoing, a Change in Control shall not be deemed to have
occurred solely as a result of any transaction or reorganization undertaken for
the primary purpose of implementing a change in jurisdiction or charter of
the Company.  For purposes of this Agreement, an “affiliate” of, or a person(s)
“affiliated with” a specified person(s), is a person that, directly or
indirectly, through one or more intermediaries, controls, or is controlled by,
or is under common control with, the person(s) specified.

11.3         Effect of Change in Control on Certain Awards.

(a)           If the Company is not the surviving corporation following a Change
in Control, and the surviving corporation following such Change in Control or
the acquiring corporation (such surviving corporation or acquiring corporation
is hereinafter referred to as the “Acquiror”) does not assume the outstanding
Options, SARs, Restricted Stock, Restricted Performance Stock or Performance
Units or does not substitute equivalent equity awards relating to the securities
of such Acquiror or its affiliates for such Awards, then all such Awards shall
become immediately and fully exercisable (or in the case of Restricted Stock,
fully vested and all restrictions will immediately lapse). In the case of
Restricted Performance Stock and Performance Units, the target payout
opportunities under all outstanding Awards of Restricted Performance Stock and
Performance Units shall be deemed to have been fully earned based on targeted
performance being attained as of the effective date of the Change in Control. In
addition, the Board or its designee may, in its sole discretion, provide for a
cash payment to be made to each Participant for the outstanding Options,
Restricted Stock, Restricted Performance Stock, SARs or Performance Units upon
the consummation of the Change in Control, determined on the basis of the fair
market value that would be received in such Change in Control by the holders of
the Company’s securities relating to such Awards. Notwithstanding the foregoing,
any Option intended to be an Incentive Stock Option under Section 422 of the
Code shall be adjusted in a manner to preserve such status.

(b)           If the Company is the surviving corporation following a Change in
Control, or the Acquiror assumes the outstanding Options, SARs, Restricted
Stock, Restricted Performance Stock or Performance Units or substitutes
equivalent equity awards relating to the securities of such Acquiror or its
affiliates for such Awards, then all such Awards or such substitutes therefor
shall remain outstanding and be governed by their respective terms and the
provisions of the Plan.

(c)           If (i) a Participant Terminates without Cause within twenty-four
(24) months following a Change in Control, and (ii) the Company is the surviving
corporation following such Change in Control, or the Acquiror assumes the
outstanding Options, SARs, Restricted Stock, Restricted Performance Stock or
Performance Units or substitutes equivalent equity awards relating to the
securities of such Acquiror or its affiliates for such Awards, then all
outstanding Options, SARs, Restricted Stock, Restricted Performance Stock or
Performance Units shall become immediately and fully exercisable (or in the case
of Restricted Stock, fully vested and all restrictions will immediately lapse).
In the case of Restricted Performance Stock and Performance Units, the target
payout opportunities under all outstanding Awards of Restricted Performance
Stock and Performance Units shall be deemed to have been fully earned based on
targeted performance being attained.


--------------------------------------------------------------------------------


(d)           If (i) the employment of a Participant with the Company and its
Subsidiaries is terminated for Cause within twenty-four (24) months following a
Change in Control and (ii) the Company is the surviving corporation following
such Change in Control, or the Acquiror assumes the outstanding Options, SARs,
Restricted Stock, Restricted Performance Stock, or Performance Units or
substitutes equivalent equity awards relating to the securities of such Acquiror
or its affiliates for such Awards, then any Options or SARs of such Participant
shall expire, and any non-vested Restricted Stock, Restricted Performance Stock
or Performance Units shall be forfeited, and any rights under such Awards shall
terminate immediately.

(e)           Outstanding Options or SARs which vest in accordance with Section
11.3, may be exercised by the Participant in accordance with Article X;
provided, however, that a Participant whose Options or SARs become exercisable
in accordance with Section 11.3(c) may exercise such Options or SARs at any time
within one year after such Termination, except that an Option or SAR shall not
be exercisable on any date beyond the expiration date of such Option or SAR.

In the event of a Participant’s death after such Termination, the exercise of
Options and SARs shall be treated in the same manner as determined for
retirement in Section 10.1(e).

11.4         Amendment or Termination.  This Article XI shall not be amended or
terminated at any time if any such amendment or termination would adversely
affect the rights of any Participant under the Plan.

ARTICLE XII


MISCELLANEOUS PROVISIONS

12.1         Adjustments Upon Changes in Stock. In case of any reorganization,
recapitalization, reclassification, stock split, stock dividend, distribution,
combination of shares, merger, consolidation, rights offering, or any other
changes in the corporate structure or shares of the Company, appropriate
adjustments may be made by the Committee or the Board, as the case may be, (or
if the Company is not the surviving corporation in any such transaction, the
board of directors of the surviving corporation) in the aggregate number and
kind of shares subject to the Plan, and the number and kind of shares and the
Option Price per share subject to outstanding Options or which may be issued
under outstanding Restricted Stock Awards or pursuant to unrestricted Company
Stock Awards. Appropriate adjustments may also be made by the Committee or the
Board, as the case may be, in the terms of any Awards under the Plan, subject to
Article XI, to reflect such changes and to modify any other terms of outstanding
Awards on an equitable basis. Any such adjustments made by the Committee or the
Board pursuant to this Section 12.1 shall be conclusive and binding for all
purposes under the Plan.


--------------------------------------------------------------------------------


12.2         Amendment, Suspension, and Termination of Plan.

(a)           The Board may suspend or terminate the Plan or any portion thereof
at any time, and may amend the Plan from time to time in such respects as the
Board may deem advisable in order that any Awards thereunder shall conform to
any change in applicable laws or regulations or in any other respect the Board
may deem to be in the best interests of the Company; provided, however, that no
such amendment shall, without approval, (i) except as provided in Section 12.1,
increase the number of shares of Company Stock which may be issued under the
Plan, (ii) expand the types of awards available to Participants under the Plan,
(iii) materially expand the class of employees eligible to participate in the
Plan, (iv) materially change the method of determining the Option Price of
Options; (v) delete or limit the provision in Section 5.4 prohibiting the
repricing of Options; (vi) extend the termination date of the Plan or (vii) be
made to the extent that Shareholder approval is required to satisfy applicable
law, regulation or any securities stock exchange, market or other quotation
system on or through which the Company Stock is listed or traded. No such
amendment, suspension, or termination shall materially adversely alter or impair
any outstanding Options, SARs, shares of Restricted Stock, or Performance Units
without the consent of the Participant affected thereby.

(b)           The Committee may amend or modify any outstanding Options, SARs,
Restricted Stock Awards, or Performance Unit Awards in any manner to the extent
that the Committee would have had the authority under the Plan initially to
award such Options, SARs, Restricted Stock Awards, or Performance Unit Awards as
so modified or amended, including without limitation, to change the date or
dates as of which such Options or SARs may be exercised, to remove the
restrictions on shares of Restricted Stock, or to modify the manner in which
Performance Units are determined and paid.

(c)           Notwithstanding the foregoing, the Plan and any Award Agreements
may be amended without any additional consideration to affected Participants to
the extent necessary to comply with, or avoid penalties under, Section 409A of
the Code, even if those amendments reduce, restrict or eliminate rights granted
prior to such amendments.

12.3         Nonuniform Determinations. The Committee’s (or, if applicable, the
Board’s) determinations under the Plan, including without limitation, (a) the
determination of the Employees and Non-Employee Directors to receive Awards, (b)
the form, amount, and timing of any Awards, (c) the terms and provisions of any
Awards and (d) the Award Agreements evidencing the same, need not be uniform and
may be made by it selectively among Employees and/or Non-Employee Directors who
receive, or who are eligible to receive, Awards under the Plan, whether or not
such Employees and/or Non-Employee Directors are similarly situated.

12.4         General Restriction. Each Award under the Plan shall be subject to
the condition that, if at any time the Committee shall determine that (a) the
listing, registration, or qualification of the shares of Company Stock subject
or related thereto upon NASDAQ or any other established stock exchange, market
or quotation system or under any state or federal law, (b) the consent or
approval of any government or regulatory body, or (c) an agreement by the
Participant with respect thereto, is necessary or desirable, then such Award
shall not become exercisable in whole or in part unless such listing,
registration, qualification, consent, approval, or agreement shall have been
effected or obtained free of any conditions not acceptable to the Committee.


--------------------------------------------------------------------------------


12.5         No Right To Employment. None of the actions of the Company in
establishing the Plan, the actions taken by the Company, the Board or the
Committee under the Plan, or the granting of any Award under the Plan shall be
deemed (a) to create any obligation on the part of the Company or any Subsidiary
to retain any person in the employ of, or continue the provision of services to,
the Company or any Subsidiary, or (b) to be evidence of any agreement or
understanding, express or implied, that the person has a right to continue as an
employee for any period of time or at any particular rate of compensation.

12.6         Governing Law. The provisions of the Plan shall take precedence
over any conflicting provision contained in an Award Agreement. All matters
relating to the Plan or to Awards granted hereunder shall be governed by and
construed in accordance with the laws of the State of Tennessee without regard
to the principles of conflict of laws.

12.7         Trust Arrangement. All benefits under the Plan represent an
unsecured promise to pay by the Company. The Plan shall be unfunded and the
benefits hereunder shall be paid only from the general assets of the Company
resulting in the Participants having no greater rights than the Company’s
general creditors; provided, however, nothing herein shall prevent or prohibit
the Company from establishing a trust or other arrangement for the purpose of
providing for the payment of the benefits payable under the Plan.

12.8         Indemnification of Board and Committee. Indemnification of the
members of the Board and/or the members of the Committee shall be in accordance
with the Code of Regulations of the Company as amended by the Shareholders from
time to time.

12.9         No Impact on Benefits.  Awards are not compensation for purposes of
calculating a Participant’s rights under any employee benefit plan that does not
specifically require the inclusion of Awards in calculating benefits.

12.10       Beneficiary Designation.  Each Participant may name a beneficiary or
beneficiaries to receive or exercise any vested Award that is unpaid or
unexercised at the Participant’s death.  Unless otherwise provided in the
beneficiary designation, each designation will revoke all prior designations
made by the same Participant, must be made on a form prescribed by the Committee
and will be effective only when filed in writing with the Committee.  If a
Participant has not made an effective beneficiary designation, the deceased
Participant’s beneficiary will be the Participant’s surviving spouse or, if
none, the deceased Participant’s estate.  The identity of a Participant’s
designated beneficiary will be based only on the information included in the
latest beneficiary designation form completed by the Participant and will not be
inferred from any other evidence.


--------------------------------------------------------------------------------


12.11       Tax Withholding.  The Company shall have the power and the right to
deduct or withhold, or require a Participant to remit to the Company, the
minimum statutory amount to satisfy federal, state and local taxes required by
law or regulation to be withheld with respect to any taxable event arising as a
result of the Plan.  With respect to withholding required upon any taxable event
arising as a result of an Award granted hereunder, a Participant may elect,
subject to the approval of the Committee, to satisfy the withholding
requirement, in whole or in part, by having the Company withhold shares of
Company Stock having a Fair Market Value on the date the tax is to be determined
equal to the minimum statutory total tax that could be imposed on the
transaction.  All such elections shall be irrevocable, made in writing and
signed by the Participant, and shall be subject to any restrictions or
limitations that the Committee, in its sole discretion, deems appropriate.


--------------------------------------------------------------------------------